             Case 5:20-cv-01520-LHK Document 22 Filed 07/10/20 Page 1 of 2




       Steven L. Weinstein
  1
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, California 94602
  3    Telephone: (510) 336-2181
  4    [Additional counsel appearing on signature page]
  5
       Attorneys for Plaintiff and the alleged Class
  6
  7                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
  8                                     SAN JOSE DIVISION
   9
1.      LOUIS FLOYD, individually and on behalf
 10     of all others similarly situated,
                                                               Case No. 5:20-cv-01520-LHK
2.11                           Plaintiff,
3.12    v.                                                     AFFIDAVIT OF SERVICE
4.13    SARATOGA DIAGNOSTICS, INC., a
        California corporation, and THOMAS                     Hon. Lucy H. Koh
14      PALLONE, an individual,

15                             Defendants.

16
              The undersigned hereby certifies that on June 8, 2020, in accordance with the Court’s
17
       June 5, 2020 Order granting Plaintiff Louis Floyd (“Floyd” or “Plaintiff”) leave to serve
18
       Defendant Thomas Pallone (“Pallone”) via certified mail, I served a true and accurate copy of the
19
       following documents:
20
              (1)     Class Action Complaint (Dkt. 1);
21
              (2)     Exhibit A to Class Action Complaint (Dkt. 1-1);
22
              (3)     Summons Directed to Thomas Pallone (Dkt. 5);
23
              (4)     Order Setting Initial Case Management Conference (Dkt. 4);
24
              (5)     Order Reassigning Case (Dkt. 10); and
25
              (6)     Order Granting In Part And Denying In Part Without Prejudice Plaintiff’s Motion
26
                      for Alternative Service (Dkt. 20).
27
28
       AFFIDAVIT OF SERVICE
                                                           1
              Case 5:20-cv-01520-LHK Document 22 Filed 07/10/20 Page 2 of 2




     The foregoing documents were served by certified mail and properly addressed to the following
 1

 2   party:

 3                                            Thomas Pallone
                                            12619 Paseo Olivos
 4                                          Saratoga, CA 95070
 5
     On June 15, 2020, Pallone refused to accept the foregoing documents via certified mail and the
 6
     documents were returned to Plaintiff’s counsel. On July 3, 2020, Plaintiff also served the
 7
     foregoing documents by first-class U.S. Mail, postage prepaid, and properly addressed to Pallone.
 8
 9
10   Dated: July 9, 2020                          By:     /s/ Taylor T. Smith
                                                          Taylor T. Smith
11
                                                  Taylor T. Smith (admitted pro hac vice)
12                                                tsmith@woodrowpeluso.com
                                                  WOODROW & PELUSO, LLC
13                                                3900 East Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
14                                                Telephone: (720) 907-7628
                                                  Facsimile: (303) 927-0809
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     AFFIDAVIT OF SERVICE
                                                      2
